Case 3:15-cr-00416-SCC Document 170 Filed 04/13/21 Page 1 of 3




                        IN THE UNITED STATES COURT
                      FOR THE DISTRICT OF PUERTO RICO


        UNITED STATES OF AMERICA,

              Plaintiff,

                 v.
                                              CRIM. NO.: 15-416 (SCC)
        [1] CHRISTIAN MAYSONET-DÍAZ,

              Defendant.



                           OPINION AND ORDER

         On November 27, 2018, Defendant Christian 1 Maysonet-

    Díaz pleaded guilty to one count of armed carjacking in

    violation of 18 U.S.C. §§ 2 and 2219(1) and one count of

    brandishing a firearm during and in relation to a crime of

    violence, in violation of 18 U.S.C. §§ 2 and 924(c)(1)(A). See

    Docket No. 136. The Court entered judgment against him as

    to those two counts on July 18, 2019, and he was sentenced to

    143 months in prison – seventy-seven months as to Count One

    and sixty-six months as to Count Two. See Docket No. 158.




    1While the record provides this spelling of Defendant’s name, Defendant
    in his petition spells his name as “Christhian.” For purposes of this
    Opinion and Order, we will use the spelling indicated in the record.
Case 3:15-cr-00416-SCC Document 170 Filed 04/13/21 Page 2 of 3

    U.S.A. v. MAYSONET-DÍAZ                                      Page 2




        Before the Court is Defendant’s unspecified request, filed

    on October 27, 2020 – fifteen months after judgment was

    entered against him, that the Court review his case in light of

    several Supreme Court decisions regarding a portion of 18

    U.S.C. § 924(c). See Docket No. 164. Defendant cites Sessions v.

    Dimaya, 138 S. Ct. 1204 (2018), United States v. Davis, 139 S. Ct.

    2319 (2019), Dean v. United States, 137 S. Ct. 1170 (2017) and

    Johnson v. United States, 576 U.S. 591 (2015) and asks the court

    to look into whether his case may benefit from these

    decisions. See id. Defendant also seeks appointment of

    counsel, as well as certain transcripts and document copies.

    See Docket Nos. 166, 167, 168 and 169.

        However, Defendant does not provide, and the Court

    cannot find, a legal basis through which Defendant may make

    such a direct request for reevaluation of his case with this

    Court, rather than a collateral attack on the judgment entered

    against him. As such, we make no decision on the merits as to

    whether his case is affected by recent Supreme Court

    decisions on § 924(c). For the same reasons, Defendant is not

    entitled to appointment of counsel or a copy of the transcripts

    and other documents he requests at this time. Moreover, his

    request constitutes a post-conviction motion, and he therefore

    does not have an automatic right to counsel at this stage of the

    proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555-56
Case 3:15-cr-00416-SCC Document 170 Filed 04/13/21 Page 3 of 3

    U.S.A. v. MAYSONET-DÍAZ                                     Page 3




    (1987) (clarifying that “the right to appointed counsel extends

    to the first appeal of right, and no further.”).

        Therefore, Defendant’s Motions at Docket Numbers 164,

    166, 167, 168 and 169 are DENIED WITHOUT PREJUDICE.

            IT IS SO ORDERED.

            In San Juan, Puerto Rico, this 13th day of April, 2020.

                    S/ SILVIA CARREÑO-COLL
                    UNITED STATES DISTRICT COURT JUDGE
